Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Josephat Mua appeals the district court’s order denying his self-styled motion to reopen his civil case against several defendants, and also challenges the district court’s decision to return to Mua a subsequently filed motion for reconsideration. Mua has also filed motions to proceed in forma pauperis, to exceed the length limitations for his informal brief, and to file amended and supplemental briefs. We have reviewed the record and discern no reversible error. Accordingly, we grant the pending motions and affirm the district court’s order.* See Mua v. Bd. of Educ. of Prince George’s Cty., Md., No. 8:15-cv-02249-PJM (D. Md. Aug. 2, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED   We discern no reversible error in the district court’s refusal to entertain Mua’s motion for reconsideration.